Citation Nr: 1729945	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for status post right femur fracture, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel






INTRODUCTION

The Veteran served on active duty from February 1978 to January 1986, and from January 1986 to September 1989.  He received an other than honorable discharge for the latter period of service.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was later transferred to the VA RO in Roanoke, Virginia.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since issuance of a Supplemental Statement of the Case (SSOC) dated in October 2016.  A VA examination report dated in December 2016 is duplicative with a September 2016 VA report with regard to findings pertaining to the femur disability on appeal.  See 38 C.F.R. 
§§ 19.31, 20.1304(c).   


FINDING OF FACT

The difference in length between the right and left legs has been less than 5.1 centimeters (cms) during the appeal period.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right femur disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5275 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.
  
II.  Increased Rating Claim

In December 2007, the RO granted service connection for residuals of right femur fracture, and rated the disability as 0 percent disabling.  In a January 2009 rating decision, the RO increased the rating to 10 percent.  The Veteran did not appeal the decision.  On November 3, 2010, the Veteran filed a claim for increased rating for right femur disability.  In the rating decision on appeal, the RO denied the claim.  In the decision below, the Board will consider whether a higher disability rating has been warranted at any time from November 3, 2009, one year prior to the claim for increased rating.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The RO rated the Veteran's femur disability under Diagnostic Code (DC) 5275 of 38 C.F.R. § 4.71a.  This provision authorizes ratings between 10 and 60 percent for shortening of a lower extremity.  As the Veteran has been rated as 10 percent disabled for this particular disorder during the appeal period, the Board will evaluate whether the evidence would support a rating in excess of that amount.  The next-highest rating is 20 percent and is warranted where the evidence indicates one lower extremity shorter than the other from 5.1 to 6.4 cms.  Id.  

The relevant evidence of record addressing the increased rating claim consists of lay assertions, VA treatment records, and VA compensation examination reports dated in November 2010 and September 2016.  This evidence indicates that the discrepancy in length between the right and left legs is less than 5.1 cms.  The November 2010 VA examiner found the right leg 2 cm shorter than the left leg, while the September 2016 VA examiner found a discrepancy of 1.25 cms.  The VA treatment records do not indicate a discrepancy approximating 5.1 cms, moreover.  Based on the foregoing, a higher rating is unwarranted under DC 5275.  38 C.F.R. § 4.71a.

The Board has considered whether another DC would apply here.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Under DCs 5250 to 5255, impairment of the thigh and hip is addressed.  The Veteran is separately service connected for right hip disability.  As the disorder is compensably rated, DCs 5250 through 5254, which address hip disability and limitation of motion in the hip, will not be considered here.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition (i.e. pyramiding)).  Diagnostic Code 5255 addresses impairment of the femur - i.e., non union, malunion, and false joints involving the femur.  The November 2010 VA examiner found "[h]ealed fracture of the right femur with no residuals."  Similarly, the September 2016 VA examiner found no residuals related to the fracture, other than the shortened right leg discussed earlier.  Indeed, each examiner found no problems regarding nonunion, malunion, ankylosis, or false joints.  As such, a higher rating would not be warranted under DC 5255.    

In assessing the Veteran's claim, the Board has considered his lay assertions of significant disability in the lower extremities.  He is competent to report observable symptoms such as those associated with the disability addressed here.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With regard to the issues before the Board however - the discrepancy in length between the legs, and the soundness of the femur bone, the medical evidence is more credible.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  This evidence comprises a preponderance of the evidence against the claim to a higher rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board further notes that the Veteran has been separately service connected and compensably rated for right hip and lower back disability which, the Veteran asserts, causes him lower extremity disability.  

As the preponderance of the evidence is against the claim for increased rating for status post right femur fracture, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for status post right femur fracture is denied.  


____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


